Case 8:19-cv-02289-VMC-CPT Document 67 Filed 03/04/20 Page 1 of 20 PageID 1084




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


    MEREDITH METZLER, DIANA
    BELICH, BLEAN TAYE, and
    STEVEN BRUNO, individually
    and on behalf of all others
    similarly situated,

          Plaintiffs,

    v.                                        Case No. 8:19-cv-2289-T-33CPT

    MEDICAL MANAGEMENT INTERNATIONAL,
    INC., A CARING DOCTOR (MINNESOTA),
    P.A., A CARING DOCTOR (TEXAS),
    P.C., A CARING DOCTOR (NEW JERSEY),
    P.C., XYZ CORPORATIONS 1-45, all
    collectively d/b/a Banfield
    Pet Hospital,

         Defendants.
    ______________________________/

                                        ORDER

          This matter is before the Court on consideration of

    Plaintiffs’      Motion      to    Conditionally      Certify     an   FLSA

    Collective Action (Doc. # 54), filed on January 21, 2020.

    Defendants filed a response in opposition on February 11,

    2020 (Doc. # 63) and Plaintiffs filed a reply on February 18,

    2020.   (Doc.    #    64).    Employing       the   lenient     conditional

    certification standard and declining to review the merits of

    the underlying FLSA claims, the Court determines that a class

    of   similarly    situated        employees   would   be   interested   in


                                          1
Case 8:19-cv-02289-VMC-CPT Document 67 Filed 03/04/20 Page 2 of 20 PageID 1085




    joining a collective action. Therefore, the Motion is granted

    as set forth herein.

    I.    Background

          On   September    13,    2019,       Plaintiffs   Meredith         Metzler,

    Diana Belich, Blean Taye, and Steven Bruno initiated this

    action against Defendant Medical Management International,

    Inc., doing business as Banfield Pet Hospital (Banfield),

    alleging violations of the Fair Labor Standards Act (FLSA)

    and various state laws. (Doc. # 1). Thus far, ten people have

    filed consent forms indicating their desire to opt-in to this

    action. (Doc. # 6).

          Pursuant to a Court Order, the parties engaged in limited

    discovery and participated in a mediation on January 9, 2020,

    which resulted in an impasse. (Doc. ## 18, 31, 35, 36, 40,

    46,   47).    The   parties    also    participated      in     a    scheduling

    conference before the Court on January 22, 2020. (Doc. # 58).

          On     January   7,     2020,    Plaintiffs       filed       an    amended

    complaint against Banfield. 1 (Doc. # 45). According to the

    amended complaint, Plaintiffs all worked for Banfield as



    1  The amended complaint added several defendants who,
    according to Plaintiffs, are affiliated or subsidiary
    entities to Medical Management International, Inc., who all
    collectively do business as Banfield Pet Hospital. (Doc. # 45
    at 4-6).


                                           2
Case 8:19-cv-02289-VMC-CPT Document 67 Filed 03/04/20 Page 3 of 20 PageID 1086




    Practice   Managers     and   claim      that,   until   October     2016,

    Banfield   misclassified      them   and   other    similarly      situated

    Practice Managers as exempt from overtime wages, including

    during their training period. (Id. at 2, 3-4). They allege

    that Banfield was aware that Plaintiffs and other Practice

    Managers consistently worked more than 40 hours per week, yet

    failed to pay them overtime compensation. (Id. at 8). They

    allege that their primary job duties are “non-exempt in

    nature”     and    included      answering         phones,    scheduling

    appointments,     and    cleaning        examination     rooms     between

    patients. (Id.). They also allege that Banfield willfully

    engaged in a company-wide policy, pattern, or practice of

    violating the FLSA. (Id. at 10). Accordingly, Plaintiffs

    bring   this   collective     action     under   the   FLSA   to    recover

    compensation for unpaid overtime wages. (Id. at 9-11, 17-20).

          While the amended complaint states that Plaintiffs also

    purport to bring this lawsuit as a class action under Federal

    Rule of Civil Procedure 23, (Id. at 1, 7-8, 11-17), the

    instant motion pertains only to whether this case should be

    conditionally certified under the FLSA. Plaintiffs seek a

    Court order conditionally certifying a collective of:

          All similarly situated salaried, exempt-classified
          Practice Managers (“PMs”) who worked for Defendant
          Medical Management International, Inc., and/or any


                                         3
Case 8:19-cv-02289-VMC-CPT Document 67 Filed 03/04/20 Page 4 of 20 PageID 1087




          of its subsidiaries doing business as Banfield Pet
          Hospital      (collectively      “Banfield”      or
          “Defendants”), at any location in the United States
          from June 12, 2015 to November 2016 (the “FLSA
          Collective”), including during the 4 to 8 week PM
          training period, pursuant to the Fair Labor
          Standard Act (“FLSA”).

    (Doc. # 54 at 2). 2

    II.   Legal Standard

          The FLSA expressly permits collective actions against

    employers accused of violating the FLSA’s mandatory overtime

    provisions. See 29 U.S.C. § 216(b) (“An action . . . may be

    maintained against any employer . . . by any one or more

    employees for and in behalf of himself or themselves and other

    employees similarly situated.”). In prospective collective

    actions   brought     pursuant   to   Section   216(b),    potential

    plaintiffs must affirmatively opt into the collective action.

    Id. (“No employee shall be a party plaintiff to any such

    action unless he gives his consent in writing to become such

    a party and such consent is filed in the court in which such

    action is brought.”)

          Pursuant to Section 216(b), certification of collective

    actions in FLSA cases is based on a theory of judicial economy


    2In the amended complaint, Plaintiffs identified two proposed
    FLSA collectives, but now appear to seek conditional
    certification of one consolidated FLSA collective action.
    (Doc. # 45 at 7; Doc. # 54 at 2).


                                      4
Case 8:19-cv-02289-VMC-CPT Document 67 Filed 03/04/20 Page 5 of 20 PageID 1088




    by   which       “[t]he    judicial    system     benefits   by   efficient

    resolution in one proceeding of common issues of law and fact

    arising from the same alleged” activity. Hoffmann–La Roche,

    Inc. v. Sperling, 493 U.S. 165, 170 (1989).

          In making collective action certification determinations

    under      the     FLSA,   courts     typically    follow    a    two-tiered

    approach:

          The first determination is made at the so-called
          notice stage. At the notice stage, the district
          court makes a decision - usually based only on the
          pleadings and any affidavits which have been
          submitted - whether notice of the action should be
          given to potential class members.
          Because the court has minimal evidence, this
          determination is made using a fairly lenient
          standard, and typically results in conditional
          certification of a representative class. If the
          district court conditionally certifies the class,
          putative class members are given notice and the
          opportunity to opt in. The action proceeds as a
          representative action throughout discovery.
          The second determination is typically precipitated
          by a motion for decertification by the defendant
          usually filed after discovery is largely complete
          and the matter is ready for trial. At this stage,
          the court has much more information on which to
          base   its   decision,   and   makes   a   factual
          determination on the similarly situated question.

    Hipp v. Liberty Nat’l Life Ins. Co., 252 F.3d 1208, 1218 (11th

    Cir. 2001)(internal citations and quotation marks omitted).

          At     the     notice   stage,       the   Court   should    initially

    determine whether there are other employees who desire to opt



                                           5
Case 8:19-cv-02289-VMC-CPT Document 67 Filed 03/04/20 Page 6 of 20 PageID 1089




    into the action and whether the employees who desire to opt

    in are similarly situated. Morgan v. Family Dollar Stores,

    Inc., 551 F.3d 1233, 1259 (11th Cir. 2008); Dybach v. State

    of Fla. Dep’t of Corrs., 942 F.2d 1562, 1567–68 (11th Cir.

    1991). This determination is made using a “fairly lenient

    standard.” Hipp, 252 F.3d at 1218. The plaintiffs bear the

    burden of showing a reasonable basis for the claim that there

    are   other      similarly    situated   employees    and   must   offer

    “detailed      allegations      supported    by      affidavits    which

    successfully engage defendants’ affidavits to the contrary.”

    Morgan,    551    F.3d   at   1261   (internal    citations   omitted).

    Essentially, at this stage of the proceedings, the Court must

    determine whether there are other Banfield Practice Managers

    who are similarly situated and desire to opt in. Dybach, 942

    F.2d at 1567–68.

    III. Analysis

          A.      Whether other employees desire to opt-in

          First, the Court must “satisfy itself that there are

    other employees . . . who desire to ‘opt-in.’” Dybach, 942

    F.2d at 1567-68. The onus is on the plaintiff to demonstrate

    a reasonable basis for the assertion that other employees

    desire to opt-in. Leo v. Sarasota Cty. Sch. Bd., No. 8:16-

    cv-3190-T-30TGW, 2017 WL 477721, at *2 (M.D. Fla. Feb. 6,


                                         6
Case 8:19-cv-02289-VMC-CPT Document 67 Filed 03/04/20 Page 7 of 20 PageID 1090




    2017). “Evidence of similarly situated employees who desire

    to opt in may be based on affidavits of other employees,

    consents to join the lawsuit filed by other employees, or

    expert evidence on the existence of other similarly situated

    employees.” Hart v. JPMorgan Chase Bank, N.A., No. 8:12-cv-

    470-T-27TBM, 2012 WL 6196035, at *4 (M.D. Fla. Dec. 12, 2012).

          Here,   Plaintiffs    have   met   their   light    burden   to

    establish a reasonable basis that other employees desire to

    opt-in to this action. Ten other individuals have filed

    notices of their consent to opt into this litigation. (Doc.

    # 6). The four named Plaintiffs and ten opt-in Plaintiffs

    have all filed declarations in support of the Motion. (Doc.

    ## 54-5 through 54-18). The declarations establish that all

    14 Plaintiffs have worked as Practice Managers for Banfield

    in more than 30 locations across eight states. (Id.).

          This Court is mindful that “there is no magic number

    requirement for the notice stage,” and that courts will

    conditionally certify FLSA collectives even with relatively

    few plaintiffs present at this stage of the litigation. Ciani

    v. Talk of the Town Rests., Inc., No. 8:14-cv-2197-T-33AEP,

    2015 WL 226013, at *2 (M.D. Fla. Jan. 16, 2015). Courts

    routinely allow conditional certification with even fewer

    putative plaintiffs than the 14 Plaintiffs present here. See


                                       7
Case 8:19-cv-02289-VMC-CPT Document 67 Filed 03/04/20 Page 8 of 20 PageID 1091




    Id. at *2 (conditionally certifying class containing two

    named      plaintiffs   and   two   opt-in   plaintiffs);   Palma   v.

    MetroPCS Wireless, Inc., No. 8:13-cv-698-T-33MAP, 2013 WL

    6597079, at *2 (M.D. Fla. Dec. 16, 2013) (conditionally

    certifying     a   nationwide   collective    action   based   on   the

    presence of two named plaintiffs and nine opt-in notices of

    employees who worked across three states); Pendlebury v.

    Starbucks Coffee Co., No. 04-cv-80521, 2005 WL 84500, at *2

    (S.D. Fla. Jan. 3, 2005) (granting conditional certification

    upon consideration of four affidavits from store managers

    complaining of improper exemption from overtime eligibility).

          Thus, Plaintiffs have established a reasonable basis

    that there are other Banfield Practice Managers who would

    desire to opt into the action.

          B.      Whether the employees are similarly situated

          As explained by the Eleventh Circuit, a plaintiff’s

    burden of showing a “reasonable basis” for the claim that

    similarly situated employees seek to join the action is “not

    particularly stringent, fairly lenient, flexible, not heavy,

    and less stringent than that for joinder under Rule 20(a) or

    for separate trials under 42(b).” Morgan, 551 F.3d at 1260-

    61 (internal citations omitted). Nonetheless, there must be

    more than “only counsel’s unsupported assertions that FLSA


                                        8
Case 8:19-cv-02289-VMC-CPT Document 67 Filed 03/04/20 Page 9 of 20 PageID 1092




    violations [are] widespread and that additional plaintiffs”

    would come forward. Id. at 1261. For purposes of defining the

    “similarly    situated      class”       under   Section    216(b),      the

    plaintiffs    must   show    that    the     employees     are    similarly

    situated with respect to their job requirements and pay

    provisions. Id. at 1259 (citing Dybach, 942 F.2d at 1567-68).

          As to the pay provisions, Plaintiffs point out that

    Banfield has admitted in its answer that the named Plaintiffs

    had been employed as Practice Managers. (Doc. # 55 at 4-5,

    7). Banfield also admitted that named Plaintiffs worked more

    than 40 hours during at least one week and worked fewer than

    40 hours in other weeks. (Id. at 10). It admitted that

    Practice Managers were paid in the same manner during their

    training and after their training. (Id. at 12).

          The   declarations    submitted       by   Plaintiffs      state   that

    Banfield classified the declarant as exempt from overtime pay

    during his or her work as a Practice Manager, including during

    training, that the employee was paid a salary and was not

    paid overtime compensation, even though he or she regularly

    worked in excess of 40 hours per week. See, e.g., (Doc. # 54-

    5 at 2-3). The Court also notes that these declarations are

    consistent in pertinent part with the declarations submitted

    by Banfield, in which other Practice Managers stated that


                                         9
Case 8:19-cv-02289-VMC-CPT Document 67 Filed 03/04/20 Page 10 of 20 PageID 1093




    they were classified as salaried, exempt employees until

    approximately October or November 2016. (Doc. # 63-4 at 5;

    Doc. # 63-23 at 6-7; Doc. # 63-44 at 6). Here, Plaintiffs

    have met their modest burden of showing that Practice Managers

    are similarly situated with regard to their pay provisions.

           The Court turns next to whether these Banfield Practice

    Managers are similarly situated with respect to their job

    requirements.    In   the   affidavits   submitted   in   support   of

    Plaintiffs’ Motion, the employees state that they spent the

    majority of their total work time “doing the same manual labor

    and customer service tasks that the hourly paid employees

    performed,”      including      answering      phones,      scheduling

    appointments,     checking    patients    in   and   out,     cleaning

    examination rules, and selling pet insurance. See, e.g.,

    (Doc. # 54-5 at 3). According to the Plaintiffs’ declarations,

    they   all   underwent   similar   training,    despite   working   in

    hospitals across the country. See, e.g., (Id.).

           Plaintiffs were aware that “[a]ll PMs performed the same

    or similar primary duties” and regularly worked more than 40

    hours per week, based on their conversations with other

    Practice Managers. See, e.g., (Doc. # 54-5 at 3-4). Plaintiffs

    knew of the similar nature of the work performed by other

    Practice Managers because they were required to attend weekly


                                       10
Case 8:19-cv-02289-VMC-CPT Document 67 Filed 03/04/20 Page 11 of 20 PageID 1094




    conference calls and quarterly meetings in which Practice

    Managers would discuss the work they were performing, and,

    based on those conversations, “all PMs spent the majority of

    their time performing the same duties as I did.” See, e.g.,

    (Doc. # 54-7 at 4).

           Banfield denies that Practice Managers are similarly

    situated with respect to their job requirements, and it

    attaches numerous declarations in support of that assertion.

    Banfield argues that “[m]any factors dictate and influence

    how a PM will spend their time each day including, but not

    limited to, hospital size, [Field Director] preference and

    management    style,    associate   skill   set,   hospital   revenue,

    location and staffing.” (Doc. # 63 at 8; Doc. # 63-9 at 6;

    Doc.   #   63-16   at   6-7).   According   to   Banfield,    the   only

    “commonality” that Practice Managers share is that they are

    the highest level of non-medical management at each hospital.

    (Doc. # 63 at 8). Thus, Banfield claims that an individualized

    assessment would be needed of the work duties done by each

    Practice Manager at each hospital. (Id. at 15-19).

           In relevant part, the employee declarations submitted by

    Banfield contain averments from other Practice Managers that

    their “most important jobs” are managing other employees,

    including performance tracking, training, and setting work


                                        11
Case 8:19-cv-02289-VMC-CPT Document 67 Filed 03/04/20 Page 12 of 20 PageID 1095




    schedules,    and   ensuring   smooth    hospital    operations.      See,

    e.g., (Doc. # 63-2 at 3-4). As one employee put it, “[t]he

    Practice Managers’ most important job duty is to make sure

    they have a great team to support the doctors, clients, and

    pets.   Practice    Managers   accomplish    this        through   hiring,

    staffing, and managing the hospital on a day to day basis.”

    (Doc. # 63-7 at 3). These employees claim that they rely on

    their discretion and judgment in carrying out their job

    duties. See, e.g., (Doc. # 63-9 at 5). They claim that, to

    the extent they do the manual labor that ought to be done by

    “hourly    associates,”    such   work    takes     up    a   very   small

    percentage of their work time. See, e.g., (Doc. # 63-3 at 5).

          The main thrust of Banfield’s response in opposition,

    and the affidavits it filed in support thereof, is that

    Practice Managers “never take off their manager hat” and

    perform discretionary managerial tasks for most of their

    workday. (Doc. # 63 at 10). But whether Practice Managers are

    eligible or ineligible for overtime compensation because of

    the managerial exemption contained in the FLSA is a question

    going directly to the merits of this case. See 29 C.F.R. §

    541.100(a) (containing the “executive/managerial exemption”

    from overtime requirements). “An evaluation on the merits of

    the managerial exemption is not appropriate at this juncture;


                                      12
Case 8:19-cv-02289-VMC-CPT Document 67 Filed 03/04/20 Page 13 of 20 PageID 1096




    rather, the relevant question is whether the members of the

    class are sufficiently similar in the essential criteria

    needed to uphold or reject the exemption, thereby warranting

    collective treatment.” Pendlebury v. Starbucks Coffee Co.,

    518 F. Supp. 2d 1345, 1353 (S.D. Fla. 2007); see also Roberson

    v. Rest. Delivery Developers, LLC, No. 8:17-cv-769-T-33MAP,

    2017 WL 4124862, at *3 (M.D. Fla. Sept. 18, 2017) (“[A]t the

    conditional certification stage, the Court must not review

    the merits of the case.”). As another district court within

    this Circuit has explained:

          Defendant    attempts    to   defeat    conditional
          certification with a plethora of declarations from
          General Managers and Assistant Managers, who assert
          that Assistant Managers spent (or were supposed to
          spend) most of their time performing exempt work.
          However, Defendant’s arguments essentially ask the
          Court to employ the stricter “decertification”
          standard at the conditional certification stage;
          something this Court is not willing to do. The
          factual issues raised by Defendant speak to the
          ultimate merits of Plaintiffs case and are
          inappropriate for resolution at the lenient,
          “notice” stage.

    Florence v. Deli Mgmt., Inc., No. 1:18-cv-4303-SCJ, 2019 WL

    964316, at *3 (N.D. Ga. Jan. 10, 2019). The Court agrees and

    will not address the merits issues that Banfield has set

    forth.

          Moreover, to the extent Banfield argues that individual

    variations in job duties preclude conditional certification,


                                      13
Case 8:19-cv-02289-VMC-CPT Document 67 Filed 03/04/20 Page 14 of 20 PageID 1097




    such evidence is more appropriately considered at the second

    stage    of    the     conditional   certification       analysis,    once

    discovery     is     largely   complete.   See   Vondriska     v.   Premier

    Mortg. Funding, Inc., 564 F. Supp. 2d             1330, 1335 (M.D. Fla.

    2007) (“Variations in specific job duties, job locations,

    working hours, or the availability of various defenses are

    examples of factual issues that are not considered at the

    notice stage.”); Ciani, 2015 WL 226013, at *4 (certifying

    class in spite of employer affidavits “pinpointing variations

    in individual titles, schedules, and practices”); Lytle v.

    Lowe’s Home Centers, Inc., No. 8:12-cv-1848-T-33TBM, 2014 WL

    103463, at *4 (M.D. Fla. Jan. 10, 2014) (same); see also

    Morgan, 551 F.3d at 1261-62 (explaining that the various

    defenses available to defendants that appear to be individual

    as to each plaintiff should be addressed at the second stage

    of conditional certification). The Court is mindful that, at

    the   notice    stage,    Plaintiffs      need   only   show   that   their

    positions are similar, not identical, to the positions held

    by the putative class members. Hipp, 252 F.3d at 1217.

          The evidence offered by Banfield exceeds the Court’s

    limited inquiry at this notice stage of the conditional

    certification process. Ciani, 2015 WL 226013, at *3-4; see

    also Simpkins v. Pulte Home Corp., No. 6:08-cv-130-Orl-19DAB,


                                         14
Case 8:19-cv-02289-VMC-CPT Document 67 Filed 03/04/20 Page 15 of 20 PageID 1098




    2008 WL 3927275, at *14-15 (M.D. Fla. Aug. 21, 2008) (noting

    that    the    “mass   of   evidence”   presented    by    defendant       in

    opposition to conditional certification, including evidence

    about the purported collective members’ varying types of work

    projects, varying amounts of discretion, and flexible hours,

    “goes far beyond the scope of this Court’s review at the first

    stage of the certification process”). Therefore, while this

    Court    has   considered    Banfield’s   declarations,         it   is   not

    convinced by them. See Creely v. HCR Manorcare, Inc., 789 F.

    Supp. 2d 819, 839 (N.D. Ohio 2011) (“[T]his Court is not

    swayed   by    [defendant’s]    submission   of   thirty-five        ‘happy

    camper’ affidavits . . . . [T]he Court’s function at this

    stage    of    conditional   certification   is     not    to   perform     a

    detailed review of individual facts from employees hand-

    picked    by    [defendant].    Those   questions     of    breadth       and

    manageability of the class are left until the second stage

    analysis following the receipt of forms from all opt-in

    plaintiffs.”).

           The Court finds that Plaintiffs have met their fairly

    lenient burden of showing that there are similarly situated

    Practice Managers who wish to opt into this litigation.




                                       15
Case 8:19-cv-02289-VMC-CPT Document 67 Filed 03/04/20 Page 16 of 20 PageID 1099




          C.        Banfield’s Objections to the Proposed Notice

          Plaintiffs have attached a proposed notice to be sent

    out to putative members of the collective action. (Doc. # 54-

    2).

          Court-authorized notice in a class action context helps

    to prevent “misleading communications” and ensures that the

    notice is “timely, accurate, and informative.” Hoffmann-La

    Roche, Inc. v. Sperling, 493 U.S. 165, 171 (1989). “[T]he

    notice to the class should not appear to be weighted in favor

    of one side or the other.” Palma, 2014 WL 235478, at *1. “[I]n

    exercising the discretionary authority to oversee the notice-

    giving process, courts must be scrupulous to respect judicial

    neutrality. To that end, trial courts must take care to avoid

    even the appearance of judicial endorsement of the merits of

    the action.” Hoffmann–La Roche, 493 U.S. at 174.

          Banfield takes issue with two aspects of the proposed

    notice. (Doc. # 63 at 24-25). First, it argues that the

    content of the proposed notice is insufficient because it

    fails      to    advise   putative    collective    action     members   of

    potential ramifications of opting in. The Court agrees that

    the proposed notice fails to advise recipients of the full

    extent     of    their    potential   involvement   in   the    case.    For

    example, it does not inform recipients that (1) if they opt


                                          16
Case 8:19-cv-02289-VMC-CPT Document 67 Filed 03/04/20 Page 17 of 20 PageID 1100




    in, they might have to appear for trial or otherwise be called

    to physically appear in the Middle District of Florida, (2)

    they may be obligated to participate in discovery, or (3)

    Banfield could try to recover its costs from potential class

    members   if   the   Plaintiffs’   lawsuit   is   unsuccessful.   See

    Ciani, 2015 WL 226013, at *5; Czopek v. TBC Retail Grp., Inc.,

    No. 8:14-cv-675-T-36TBM, 2015 WL 4716230, at *11 (M.D. Fla.

    Aug. 7, 2015). Therefore, Plaintiffs are directed to revise

    the proposed notice in conformance with this Order and submit

    it to the Court for approval within 7 days of the date of

    this Order.

          Second, Banfield takes issue with Plaintiffs’ proposal

    that potential collective action members receive the notices

    via mail, email, text message, and a website. The Court

    determines that it is appropriate to furnish notice via mail

    and email. See Roberson, 2017 WL 4124862, at *4 (authorizing

    notice via U.S. Mail and email). The Court, however, will not

    allow notice via text message. Other district courts within

    this Circuit have not allowed notice to be sent via text

    message because it is unnecessary and potentially costly for

    recipients. See Gibbs v. MLK Express Servs., LLC, No. 2:18-

    cv-434FTM38MRM, 2019 WL 2635746, at *10 (M.D. Fla. June 27,

    2019); Sellers v. Safe Software, Inc., No. 1:17-CV-03614-ELR,


                                       17
Case 8:19-cv-02289-VMC-CPT Document 67 Filed 03/04/20 Page 18 of 20 PageID 1101




    2018 WL 5631106, at *5 (N.D. Ga. May 25, 2018). As for posting

    notice on a website, the request is denied without prejudice

    as premature. As Banfield has suggested, if Plaintiffs at a

    later date show that Banfield has failed to cooperate in the

    collective action process, it may petition the Court to post

    notice on a website. See Ciani, 2015 WL 226013, at *6.

          The Court does not approve the sending of follow-up or

    reminder communications to potential opt-in plaintiffs. See

    Roberson, 2017 WL 4124862, at *4; see also Palma, 2014 WL

    235478,   at   *3   (“[T]he   Court    determines   that   it   is   not

    necessary to send any class members ‘reminder post cards.’

    Sending a putative class member notice of this action is

    informative; sending them a ‘reminder’ is redundant.”).

          In order to facilitate notice, Banfield is directed to

    produce in an electronic or computer-readable format the full

    name, address(es), and email address(es) (including personal

    email addresses to the extent available) for each member of

    the FLSA Collective within 14 days of the date of this Order.

    Plaintiffs will then have an additional 14 days to disseminate

    the notice, amended and approved as contemplated in this

    Order, to all potential collective action members. Plaintiffs

    represent that they seek a 60-day notice period (Doc. # 54 at

    26), and Banfield has not objected.


                                      18
Case 8:19-cv-02289-VMC-CPT Document 67 Filed 03/04/20 Page 19 of 20 PageID 1102




          Accordingly, it is now

          ORDERED, ADJUDGED, and DECREED:

    (1)   Plaintiffs’     Motion      to    Conditionally      Certify    an   FLSA

          Collective Action (Doc. # 54) is GRANTED.

    (2)   Plaintiffs are directed to revise the proposed notice in

          conformance with this Order and submit it to the Court

          for approval within 7 days of the date of this Order.

    (3)   Defendant is directed to produce to Plaintiffs, within

          14 days of the date of this Order, the information

          concerning     potential         opt-in   plaintiffs    as     described

          herein.

    (4)   The Court approves dissemination of class notice via

          U.S.   Mail    and    email.      The   Court   rejects   Plaintiffs’

          proposal of sending reminder notices.

    (5)   Plaintiffs’ counsel shall be responsible for sending the

          Court-approved notice to potential opt-in plaintiffs

          within    14   days    of   receipt       of   the   information     from

          Defendant.

    (6)   Plaintiffs shall allow each individual up to 60 days

          from the date of mailing in which to return an opt-in

          consent form.




                                            19
Case 8:19-cv-02289-VMC-CPT Document 67 Filed 03/04/20 Page 20 of 20 PageID 1103




          DONE and ORDERED in Chambers in Tampa, Florida, this 4th

    day of March, 2020.




                                      20
